                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    KAYLA STOCKDALE,                                                    CIVIL ACTION
                 Plaintiff,

                   v.

    ALLSTATE FIRE AND CASUALTY                                          NO. 19-845
    INSURANCE COMPANY,
                   Defendant

                                       MEMORANDUM OPINION

        Defendant Allstate Fire and Casualty Insurance Company (“Allstate”) moves to certify

this Court’s decision in Stockdale v. Allstate Fire & Cas. Ins. Co., 2020 WL 953284 (E.D. Pa.

Feb. 27, 2020) as a final judgment pursuant to Federal Rule of Civil Procedure 54(b). For the

reasons that follow, Defendant’s motion will be denied.1

        On February 27, 2020, this Court issued a Memorandum Opinion and Order granting a

Motion for Partial Summary Judgment filed by Plaintiff Kayla Stockdale (“Stockdale”) on her

claim for declaratory relief on her individual claim and denying a Motion for Summary

Judgment filed by Defendant Allstate. Stockdale sought an order “(a) declaring that the

household exclusion contained in [her parents] Policy is void and unenforceable as violative of

the MVFRL; and (b) declaring that the [she] is entitled to recover $300,000 in underinsured

motorist benefits from [Allstate], under the policy of insurance issued to her parents . . . in

connection with injuries sustained in the June 10, 2017 motor vehicle accident.” The order

provided in relevant part:

        Plaintiff is entitled, in connection with the injuries sustained in the June 10, 2017
        motor vehicle accident, to recover $300,000 in stacked underinsured motorist

1
  The facts underlying this litigation have been detailed at length in the Court’s opinions in Stockdale, 2020 WL
953284 (denying Allstate’s motion for summary judgment and granting Stockdale’s motion for partial summary
judgment) and Stockdale v. Allstate Fire & Cas. Ins. Co., 390 F. Supp.3d 603 (E.D. Pa. 2019) (denying Allstate’s
motion to dismiss) and will not be fully recounted here.
       coverage available under the policy of insurance issued by Defendant, [Allstate]
       Fire and Casualty Insurance Company to Mark Sanders and Jacqueline Sanders.

       In its Memorandum Opinion, the Court held that the household exclusion was

unenforceable pursuant to the Pennsylvania Supreme Court’s decision in Gallagher v. GEICO

Indemnity Co., 201 A.3d 131 (2019), and that Stockdale had succeeded on her individual claim.

Stockdale, however, sued on behalf of herself and similarly situated persons and the putative

class action claims remain to be adjudicated.

       In reaching the result in Stockdale, 2020 WL 953284, the Court held that Gallagher

“invalidated the household vehicle exclusion in all personal auto insurance policies in which

such an exclusion operates as a de facto waiver of stacked coverage.” The Court thereby

rejected Allstate’s argument on summary judgment that Gallagher was a narrow decision, was

not controlling in this case, and did not compel it to pay Stockdale’s claim for stacked

underinsured motorist benefits under her parents’ policy.

       Allstate now argues that the Court should certify its grant of partial summary judgment in

as a final judgment under Federal Rule of Civil Procedure 54(b), so that the Third Circuit may

review the Court’s interpretation of Gallagher before the parties proceed with the class

certification process. Allstate is concerned that if class certification proceeds, and if the Third

Circuit subsequently “concludes that Gallagher is not applicable in this case, the parties and the

Court” will have needlessly incurred the “substantial time and expense of class discovery and

class certification proceedings.” Stockdale urges the Court not to certify the issue and to, instead

proceed to adjudication of the class questions.

       Courts of Appeals have jurisdiction to review “final” decisions of district courts. 28

U.S.C. § 1291. “Generally, an order which terminates fewer than all claims pending in an action

or claims against fewer than all the parties to an action does not constitute a ‘final’ order for


                                                  2
purposes of 28 U.S.C. § 1291.” Elliott v. Archdiocese of New York, 682 F.3d 213, 219 (3d Cir.

2012). However, “[u]nder Rule 54(b) . . . a district court may convert an order adjudicating less

than an entire action to the end that it becomes a ‘final’ decision over which a court of appeals

may exercise jurisdiction under 28 U.S.C. § 1291.” Id.

       “Rule 54(b) is designed to ‘facilitate the entry of judgment on one or more claims, as to

one or more parties, in a multi-claim/multi-party action’” and it ‘“attempts to strike a balance

between the undesirability of piecemeal appeals and the need for making review available at a

time that best serves the needs of the parties.”’ Seidman v. Am. Mobile Sys., 965 F. Supp. 612,

617-18 (E.D. Pa. 1997) (quoting Allis-Chalmers Corp. v. Philadelphia Elec. Co., 521 F.2d 360,

363 (3d Cir. 1975)). Ultimately, the Rule aims “to avoid the possible injustice of delaying

judgment on a distinctly separate claim pending adjudication of the entire case.” Gelboim v.

Bank of Am. Corp., 135 S. Ct. 897, 902 (2015) (internal quotations and alterations omitted).

       Nevertheless, “[c]ertification of a judgment as final under Rule 54(b) is the exception, not

the rule, to the usual course of proceedings in a district court,” Elliott, 682 F.3d at 220, and Rule

“54(b) orders should not be entered routinely or as a courtesy or accommodation to counsel,”

Panichella v. Pennsylvania R. R. Co., 252 F.2d 452, 455 (3d Cir. 1958). Rather, “[t]he power

which this Rule confers upon the trial judge should be used only in the infrequent harsh case as

an instrument for the improved administration of justice and the more satisfactory disposition of

litigation in the light of the public policy” underlying the rule. Id.(internal quotation omitted).

       To that end, “[a] decision to certify a final decision under Rule 54(b) requires that: (1)

there has been a final judgment on the merits, i.e., an ultimate disposition on a cognizable claim

for relief; and (2) there is ‘no just reason for delay.’” Berckeley Inv. Grp., Ltd. v. Colkitt, 455

F.3d 195, 202 (3d Cir. 2006) (quoting Curtiss-Wright Corp. v. General Elec. Co., 446 U.S. 1, 7-8



                                                  3
(1980). To determine whether there is no just reason for delay, courts consider the following,

non-exhaustive, factors:

        (1) the presence or absence of a claim or counterclaim which could result in a set-
        off against the judgment sought to be made final; (2) the relationship between the
        adjudicated and unadjudicated claims; (3) the possibility that the need for review
        might or might not be mooted by future developments in the district court; (4) the
        possibility that the reviewing court might be obliged to consider the same issue a
        second time; and (5) miscellaneous factors such as delay, economic and solvency
        considerations, shortening the time of trial, frivolity of competing claims, expense,
        and the like. . . .

Waldorf v. Shuta, 142 F.3d 601, 609 (3d Cir. 1998) (citing Allis-Chalmers Corp., 521 F.2d at

364) (“the Allis-Chalmers factors”).

        Here, it is uncontested that the Court’s decision in Stockdale, 2020 WL 953284,

constitutes a final judgment on the merits of Stockdale’s individual claim. The Court in that

opinion decided a pure question of law—i.e., Gallagher’s scope—and no disputed issues of fact

remain with respect to Stockdale. In fact, the parties agree about the amount of money Stockdale

is entitled to recover under the Court’s interpretation of Gallagher. The parties disagree,

however, about whether there exists no just reason for delay.

        Looking to the Allis-Chalmers factors, there is no claim or counterclaim in this case

which could result in an off-set against the judgment. It is unlikely that the need for review

would be mooted by developments in this court, as the only issues that remain to be resolved by

this Court involve class certification and would not entail revisiting the decision regarding the

policies from which Stockdale seeks recovery. These factors therefore weigh in favor of

certification.

        The remaining factors, however, weigh against certification, in particular, the second

factor. While Allstate argues that the adjudicated and unadjudicated claims involve “unrelated

legal issues,” all of the claims in fact involve the issue of Gallagher’s scope. Whether Allstate


                                                 4
appeals the Court’s denial of summary judgment now, or, if a class is certified, after the

certification of such class, the crux of Allstate’s argument will essentially be the same: that this

Court misconstrued the scope of Gallagher’s holding. Because the individual and class claims

stand or fall on how broadly or narrowly Gallager applies, this is not a case in which there is an

“an injustice of delaying judgment on a distinctly separate claim pending adjudication of the

entire case” to be avoided. See Gelboim, 135 S. Ct. at 902 (internal quotations and alterations

omitted).

         The fact that class certification will involve an additional inquiry into whether certain

factors—such as numerosity, commonality, typicality, ascertainability, adequacy and

superiority—have been satisfied with respect to the proposed class is not to the contrary. Such

factors must always be considered in the context of class litigation. See Fed. R. Civ. P. 23

(outlining the factors a court must consider before certifying a class). If Allstate is correct then

each time a court, in the context of a putative class action, definitively ruled one way or the other

on a named plaintiff’s claim, Rule 54(b) certification would always be appropriate because all

class actions necessarily involve these additional inquiries. While nudging the Court in this

direction, Allstate cites to no authority for the proposition that Rule 54(b) certification is the

default in the class context.

        Finally, as to the miscellaneous factors, Allstate emphasizes economic considerations and

efficiency. Irrespective, however, of the Court of Appeal’s interpretation of Gallagher, it is

unlikely that it will provide the certainty Allstate argues justifies certification; the issue at the

heart of this litigation is an issue of state law, and, as such, can only be definitively resolved by

the Pennsylvania Supreme Court. Vooys v. Bentley, 901 F.3d 172, 194 n.129 (3d Cir. 2018)




                                                    5
(“[S]tate supreme courts are the final arbiters of matters of state law.”).2 Furthermore, allowing

this litigation to proceed as a consolidated whole rather than piecemeal would affirmatively

promote efficiency in that it would allow the Court of Appeals to decide, when and if they are

presented, all issues, whether related to Gallagher, or the class certification process, at once,

         For the reasons set forth above, Allstate’s motion for certification under Rule 54(b) will

be denied. An appropriate order follows.


April 8, 2020
                                                                BY THE COURT:


                                                                /s/Wendy Beetlestone, J.

                                                                _______________________________
                                                                WENDY BEETLESTONE, J.




2
  Allstate’s argument also implicitly rests on the assumption that Rule 54(b) certification should be favored in cases
presenting a novel issue of law. While the Third Circuit has indicated that a district court may consider the novelty
of the questions at issue when determining whether to certify a judgment, see Int’l Union of Elec., Radio & Mach.
Workers, AFL-CIO-CLC v. Westinghouse Elec. Corp., 631 F.2d 1094, 1099 (3d Cir. 1980), novelty alone is
insufficient to justify certification, see Int’l Union of Elec., Radio & Mach. Workers, AFL-CIO-CLC v.
Westinghouse Elec. Corp., 1979 WL 15412, at *1 (D.N.J. Apr. 30, 1979), aff’d, 631 F.2d 1094 (3d Cir. 1980). The
significance of novelty is further undercut where a question of state law is ultimately at issue and where certification
will not necessarily resolve the issue. See id. (certifying judgment as final for appellate resolution of federal
discrimination claims).

                                                           6
